Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered October 6, 2011, convicting defendant upon his plea of guilty of the crime of criminal sexual act in the third degree.
Pursuant to a negotiated plea agreement, defendant waived indictment and pleaded guilty to a reduced charge of criminal sexual act in the third degree in satisfaction of a superior court information with the understanding that he would be sentenced to a prison term of four years followed by eight years of post-release supervision. County Court sentenced defendant as agreed and defendant now appeals.
Defendant’s sole contention is that the sentence is harsh and excessive. Based upon our review of the record, we disagree. Despite his young age, defendant has two prior felony convictions and has violated parole three times. Indeed, the instant offense was committed while defendant was on parole. In view of the conduct that defendant admitted to engaging in with a 13-year-old child, he significantly reduced his potential exposure to prison by negotiating an agreement whereby he proceeded by superior court information and pleaded guilty to a reduced charge with an agreed-upon sentence. Accordingly, we find no extraordinary circumstances or any abuse of discretion warranting a reduction of the sentence in the interest of justice (see People v Manley, 101 AD3d 1270, 1271 [2012]; People v Garren, 84 AD3d 1638, 1638-1639 [2011], lv denied 17 NY3d 816 [2011]; People v Smith, 84 AD3d 1592, 1592-1593 [2011]).
Peters, P.J., Stein, Spain and McCarthy, JJ., concur. Ordered that the judgment is affirmed.